CASE#: 2018-25ase 4:1 PA20Vs0142QmvD- TB. Document 2 Filed 12/07/18 Page 1 of 8

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF OTSEGO

 

HELMUT BOEHL AND Lots BOEHL INDEX No. Por 8
0259

PLAINTIFFS,

V.
SUMMONS
WRIGHT MEDICAL Group INC., “JOHN DOE #1-
#5” AND “JANE DOr #1-#5” (SAID NAMES BEING
FICTITIOUS AND UNKNOWN, IT BEING THE
INTENTION OF PLAINTIFF TO DESIGNATE ANY AND Fi} |. E DD
ALL PERSONS, CORPORATIONS, AND/OR OTHER

BUSINESS ENTITIES WHO MAY BE DETERMINED TO

BE LIABLE FOR PLAINTIFFS’ INJURIES), JOINTLY, MAR 27 2018
SEVERALLY OR IN THE ALTERNATIVE, . OTSEGO COUNTY
CLERK'S OFFICE
DEFENDANTS,

 

 

To the person(s) named as defendant(s) above:

PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to answer the complaint of the
Plaintiffs herein and to serve a copy of your answer on the Plaintiffs at the address indicated below .
within 20 days after the service of this Summons (not counting the day of service itself), or within 30
days after service is complete if the summons is not delivered personally to you within the State of
New York.

YOU ARE HEREBY NOTIFIED THAT should you fail to answer, a judgment will be entered

against you by default for the relief demanded in the complaint.

DATED; March 26, 2018 J. Loe

: Andrew M. Grenell, Esq.
me , SUCH, KAHN & SHEPARD, P.C.
7 Century Drive, Suite 201
Parsippany, New Jersey 07054
Attorneys for Plaintiffs, Helmut Boehl and Lois Boehl
CASEH: 2018-253C 48 SECO Mam May MD ,Roqument 2 Filed 12/07/18 Page 2 of 8

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF OTSEGO

HELMUT BOEHL AND Lots BOEHL INDEX No,

PLAINTIFFS, 20 1 8 C2 53
V.

COMPLAINT

WRIGHT MEDICAL GRouP INC., “JOHN DOE #1-
#5” AND “JANE DOE #1-#5” (SAID NAMES BEING
FICTITIOUS AND UNKNOWN, IT BEING THE F| iED
INTENTION OF PLAINTIFF TO DESIGNATE ANY AND
ALL PERSONS, CORPORATIONS, AND/OR OTHER MAR 27 2018
BUSINESS ENTITIES WHO MAY BE DETERMINED TO
BE LIABLE FOR PLAINTIFFS’ INJURIES), JOINTLY, OTSEGO COUNTY
SEVERALLY OR IN THE ALTERNATIVE, : CLERK'S OFFICE

DEFENDANTS.

 

 

Plaintiffs, Helmut Boehl and Lois Boehl, by and through their attorneys, Fein, Such, Kahn &
Shepard, P.C. allege as follows:

PARTIES AND FACTS COMMON TO ALL COUNTS

1, At all times relevant hereto, plaintiffs, Helmut Boehl and Lois Boehl, were residents
of the State of New York, County of Otsego, residing at the address of 135 Mary Brown Hill
Road, Laurens, New York 13796-2116.

2. At all times relevant hereto, Plaintiffs, Helmut Boehl (hereinafter “Plaintiff’) and
Lois Boehl (hereinafter “Mrs. Boeh!”) have been and continue to be married.

3. At all times relevant hereto, defendant, Wright Medical Group Inc., (hereinafter
“Wright") was a Delaware corporation with a principal place of business at 1023 Cherry Road,
Memphis, Tennessee 38117,

4, Wright is principally engaged in the business of designing and manufacturing

implantable medical devices, including orthopedic prosthetics and their components.

eee eet ~~ Sweet ne
|

CASE#: 2018-25 age Sifeovel4édmeviarl Wkaghocurené2 Filed 12/07/18 Page 3 of 8

5. One of the devices Wright designs and manufactures is known as ‘the Tornier
Aequalis Reversed II, a prosthetic device with its associated components intended to act as a total
shoulder replacement (the “Device”).

6. On November 13, 2014, Plaintiff underwent a reverse shoulder arthroplasty on his
right shoulder (i.e. a total right shoulder replacement) wherein Wright’s Device was implanted in
Plaintiff.

7. On March 26, 2015, Plaintiff underwent a reverse shoulder arthroplasty on his left
shoulder (i.e. a total left shoulder replacement) wherein Wright’s Device was implanted in Plaintiff.

8. On November 13, 2015, one of Plaintiffs physicians discovered one of the screws
that held the Device in place on Plaintiff's left side had broken.

9. On April 6, 2016, Plaintiff was required to undergo surgery to replace a portion of
the Device implanted in Plaintiff's left side.

10, On or about April 28, 2017, one of Plaintif? s physicians discovered that one of the
screws that held the Device in place on Plaintiffs right side had broken.

11. On or about July 12, 2017, one of Plaintiff's physicians discovered that two
additional screws that held the Device in place on Plaintiff's right side had broken.

12. On August 8, 2017, Plaintiff underwent surgery to have the broken Device removed
from his right side. |

13. On September 19, 2017, Plaintiff was admitted to the hospital for treatment of a
massive infection that originated in his right shoulder. a

14. On September 26, 2017, Plaintiff was required to undergo another surgery to remove
infected tissue.

15. Plaintiff's physician has determined that Wright’s Device or one like it is now

unusable on Plaintiff's right side as a result of damage caused by Wright’s Device.

 

 
CASE#: 2018-25 £2898 B3492QuP 14eadViARrd Win feocymeng2 Filed 12/07/18 Page 4 of 8

16. —‘ To repair Plaintiff's right shoulder, a custom designed orthopedic device will have to
be manufactured for Plaintiff.

17, At all times relevant hereto, Plaintiff used these Devices as they were intended to be
used.

18.  Asaresult of the defective Devices implanted in Plaintiff's left and right shoulders,
Plaintiffs quality of life has been and will continue to be significantly diminished. For example, and
not by way of limitation, Plaintiff is unable to dress himself, lift his arms above his head, or enjoy
daily activities he enjoyed before Wright’s implanted Devices failed.

19, As a result of the defective Devices implanted in Plaintiff's left and right shoulders,
Plaintiff has sustained severe and disabling injuries and has endured significant physical pain and
suffering, to his great detriment and damages. |

20, As aresult of the defective Devices implanted in Plaintiffs left and right shoulders,
Plaintiff has undergone numerous additional, highly invasive surgeries and is anticipated to undergo

at least one additional highly invasive surgery.

First COUNT |
21. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
' though set forth herein verbatim.
22. At all times relevant hereto, the Devices were defective as to design, manufacture,

and warning, rendering each Device unsafe for its intended use.

23. When used as intended, these Devices were and are not reasonably safe.

24, As a direct and proximate result of these defective Devices, Plaintiff has sustained
severe, grievous and disabling injuries, to his great detriment and damage, has undergone and will in
the future undergo unnecessary surgery, has incurred and will in the future incur medical expenses,

has endured and will in the future continue to endure pain and suffering.
I

1 i
1

cCASE#: 2018-25 48E SAB Gy.0 dems MAR TWh, gbocumen§ 2 Filed 12/07/18 Page 5 of 8

WHEREFORE, Plaintiffs demand judgment for compensatory damages together with interest,

costs, attorney’s fees, and such other and further relief as this Court deems equitable and just.
SECOND COUNT

25. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though set forth herein verbatim.

26. Wright had a duty to Plaintiff to exercise reasonable care in designing,
manufacturing, providing sufficient warnings for and/or inspecting these Devices.

27, Wright failed to exercise reasonable care in designing, manufacturing, providing
sufficient warnings for, and/or inspecting these Devices and placing them into the stream of
commerce. .

28. As a result of Wright’s failure to exercise reasonable care in designing,
manufacturing, providing sufficient warnings for and/or inspecting these Devices, when used as
intended, these Devices were dangerous and therefore defective.

29, Wright was therefore negligent in its design, manufacture, providing sufficient
warnings for, and/or inspection of these Devices.

30. As a direct and proximate result.of these defective Devices, Plaintiff has sustained
severe, grievous and disabling injuries, to his great detriment and damage, has undergone and will in
the future undergo unnecessary surgery, has incurred and will in the future incur medical expenses,
has endured and will in the future continue to endure pain and suffering.

WHEREFORE, Plaintiffs demand judgment for compensatory damages together with interest,
costs, attorney’s fees, and such other and further relief as this Court deems equitable and just.

THIRD COUNT
31, Plaintiffs incorporate by reference all previous paragraphs of this Complaint as

though set forth herein verbatim.

 
I

CASE#: 2018-25898 Hil PoovP142hrViAeT Wik. eocsimeng 2 Filed 12/07/18 Page 6 of 8

32, Each of the Devices is a “Good” within the meaning of Section 2-105 of New York’s
Uniform Commercial Code.

33, Each Device was not fit for the ordinary purpose for which the Device is typically
used.

34. Wright therefore breached the implied warranty of fitness for a particular purpose
codified in New York’s Uniform Commercial Code at Section 2-314.

35. Asa direct and proximate result of Wright’s breach of the implied warranty of fitness
for a particular purpose, Plaintiff has sustained severe, grievous and disabling injuries, to his great
detriment and damage, has undergone and will in the future undergo unnecessary surgery, has
incurred and will in the future incur medical expenses, has endured and will in the future continue to
endure pain and suffering,

WHEREFORE, Plaintiffs demand judgment for compensatory damages together with interest,
costs, attorney’s fees, and such other and further relief as this Court deems equitable and just.

FOURTH COUNT

36. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though set forth herein verbatim.

37, At all times relevant hereto, Mrs. Boehl has been and continues to be Plaintiff's
spouse,

38. Prior to the injuries Wright’s Devices caused Plaintiff, Plaintiff was healthy, sound,
able to, and actually did provide Mrs. Boehl with services, society, consortium, love, aid, and
affection typical of the spousal relationship.

39. Due to the injuries to Plaintiff, more specifically described in the previous counts of
this Complaint, Mrs. Boehl has been and will, in the future, continue to be deprived of Plaintiffs

services, society, consortium, love, aid, and affection typical of the spousal relationship.

 
CASE#: 2018-253CA8@/G:18r6v20142hrPMANrT WR gboqument 2 Filed 12/07/18 Page 7 of 8

WHEREFORE, Plaintiffs demand judgment for compensatory damages together with interest,

costs, attorney’s fees, and such other and further relief as this Court deems equitable and just.

DATED: March 26, 2018

     

By: w M. Grenell, Esq.

FEIN, SUCH, KAHN & SHEPARD, P.C.

7 Century Drive, Suite 201

Parsippany, New Jersey 07054

Attorneys for Plaintiffs, Helmut Boehl and Lois Boehl
2018-253C ASE, SABC O LACES MARS TWP Pegumant 4ndqlad 12/07418 Page 8 of 8

 

 

CASE#:
. ALL-STATE LEGAL
* . 07101-BF+07102-BL +07103-GY + 07104-WH
201 80 2 5 3 800.222.0510 www.aslegal.com
INDEX No.
COUNTY OF OTSEGO
Hemut Boehl and Lois Boehl MAR 2 y 2cis
OTSEGO COUNTY
Plaintiffs, CLERK'S OFFICE
-Vs-

Wright Medical Group Inc., “John Doe #1-#5” and “Jane Doe #1-#5” (said names being fictitious and unknown, it
being the intention of Plaintiff to designate any and all persons, corporations, and/or other business entities who may
be determined to be liable for Plaintiffs’ injuries), jointly, severally or in the alternative,

Defendants.

SUMMONS AND COMPLAINT

 

FEIN, SUCH, KAHN & SHEPARD, P.C.
Attorneys for Plaintiff
7 Century Drive, Suite 201
Parsippany, New Jersey
973-538-4700

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the cou of New York State, certifies that upon information and
belief and reasonable inquiry, the contentions contained in the annexed document are not .

Dated: March 26, 2018

  

Print Signer's Name: Andtew M. Grenell, Esq.

’ Service of a copy of the within is hereby admitted.

Attorneys for Wright Medical Group, Inc.

 

PLEASE TAKE NOTICE ,
[_] that the within a (certified) true copy of a entered in the office of the clerk of the within named Court on
[_] that an Order of which the within is a true copy will be presented for settlement to the

Hon, one of the judges of the within named Court,
at
on 20 > at M.

Dated:

FEIN, SUCH, KAHN & SHEPARD, P.C.
Attorneys for Plaintiff

7 Century Drive, Suite 201

Parsippany, New Jersey

973-538-4700
